Illinois Official Reports                        Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity of
                                                                        this document
                              Appellate Court                           Date: 2016.02.09 13:41:42
                                                                        -06'00'




                  People v. Carballido, 2015 IL App (2d) 140760



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JUAN CARBALLIDO, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-14-0760



Filed             December 15, 2015



Decision Under    Appeal from the Circuit Court of Lake County, No. 04-CF-3218; the
Review            Hon. Mark L. Levitt, Judge, presiding.



Judgment          Reversed and remanded.



Counsel on        Thomas C. Brandstrader, of Chicago, for appellant.
Appeal
                  Michael G. Nerheim, State’s Attorney, of Waukegan (Lawrence M.
                  Bauer and Aline Dias, both of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE JORGENSEN delivered the judgment of the court, with
                  opinion.
                  Justices McLaren and Birkett concurred in the judgment and opinion.
                                              OPINION

¶1       We reverse the trial court’s third-stage denial of defendant’s postconviction petition. 725
     ILCS 5/122-1 et seq. (West 2014). It is beyond reasonable dispute that defendant made a
     substantial showing of a constitutional violation pursuant to Brady v. Maryland, 373 U.S. 83
     (1963). The State failed to disclose the field notes of an investigating officer, as required by
     law. 725 ILCS 5/114-13(b) (West 2014); Ill. S. Ct. R. 412(a) (eff. Mar. 1, 2001). If the defense
     had been given access to the field notes prior to trial, it would have been able to impeach the
     officer on the central issue in this case: defendant’s foreknowledge of the gun used in the
     offense. Defendant’s knowledge of the gun was critical to the State’s shared-intent theory of
     accountability. Looking at this discovery violation in the context of the entire case, including:
     (1) the high relevance of the suppressed evidence; (2) additional errors stemming from and
     surrounding the discovery violation, such as the introduction of hearsay and improper closing
     argument; and (3) a significant dispute over the reliability of other key evidence against
     defendant, i.e., defendant’s inculpatory statement, we do not have confidence in the integrity
     of the verdict. It is reasonably probable that, if the defense had been given access to the field
     notes prior to trial, the outcome of the trial would have been different. Separately, we note that,
     though not reversible in itself, the trial court’s improper exclusion of testimony contributes to
     our lack of confidence that defendant received due process of law.

¶2                                         I. BACKGROUND
¶3        Our background discussion is focused on those facts relevant to defendant’s postconviction
     petition, particularly those facts relevant to defendant’s Brady claim. However, further details
     of the underlying offense can be found in People v. Carballido, No. 2-06-0397 (2007)
     (unpublished order under Supreme Court Rule 23), and further details surrounding the
     first-stage dismissal of defendant’s petition can be found in People v. Carballido, 2011 IL App
     (2d) 090340. In fact, much of our background discussion is taken from the latter case.

¶4                    A. Overview of the Crime and Neutral Witness Accounts
¶5       On March 18, 2005, a jury found defendant guilty of first degree murder (720 ILCS
     5/9-1(a)(1) (West 2004)), under an accountability theory. Defendant, age 17 at the time of the
     offense, drove a car to and from the scene where Eduardo Perez, then age 21 and a member of
     the Latin Kings gang, allegedly shot and killed the 15-year-old victim, Terreal Gates, whom
     Perez believed to be associated with the Gangster Disciples gang. In sentencing defendant to
     35 years’ imprisonment, the trial court acknowledged defendant’s youth and comparatively
     minor criminal history (i.e., possession of tobacco by a minor, truancy, and disorderly
     conduct), but placed great emphasis on the seriousness of the offense, the involvement of a
     gun, and the need to deter others. Perez was at large and believed to be in Mexico at the time of
     defendant’s sentencing. The only other passenger in the car, Alvaro Jasso, pleaded guilty to
     felony mob action and received 30 months’ probation and 9 months in work release.
¶6       The State’s case largely turned on establishing that defendant knew that Perez possessed a
     gun when he drove Perez to the Greenleaf Apartments, known to be Gangster Disciples
     territory. A neutral witness to the shooting, John Hood, testified that he pulled into the
     apartments’ parking lot after work, around 4 p.m. He saw defendant, whom he recognized as
     an acquaintance of his younger brother, driving a black Lumina. He waved to defendant. He

                                                  -2-
       also saw Gates and several of Gates’s cousins in a green minivan. He waved to Gates and
       Gates’s cousins. Both vehicles were moving slowly, and the occupants were yelling at one
       another (defendant later testified that he made at least four loops around the parking lot). The
       minivan stopped, and Gates and two or three others got out. Then the Lumina stopped, slowly
       backed up, and stopped again. Hood did not think to take cover at this point, because his
       assessment of the situation was that it was “just kids yelling.” However, Perez exited the
       Lumina, pulled a gun, and fired shots. Defendant waited for Perez to get back in the vehicle
       before fleeing. Hood followed defendant’s vehicle to get the plate number, which he was able
       to punch into his cellular phone. When Hood returned to the parking lot, the green minivan was
       gone (as Gates’s cousin was driving Gates to the hospital).
¶7         Another neutral witness, Linsie Archer, went to school with defendant and Jasso and with
       the teenagers in Gates’s group. She recognized defendant as the driver, and she recognized
       Perez as the shooter.

¶8                         B. Defendant’s Inculpatory Statements as Compared
                                       to Defendant’s Account at Trial
¶9                              1. Interrogation and Inculpatory Statements
¶ 10       Detective Andrew Jones testified as follows. He had been assigned to locate and interview
       defendant. By that time, Jones had already spoken with both Hood and Archer. He believed
       defendant to have been the driver in the shooting. The morning after the shooting, before 2
       a.m., two squad cars parked two houses down from defendant’s family home. At least one of
       the squad cars was unmarked; it was a Crown Victoria without a police logo or cage, but with
       interior strobe lights. They parked away from the home so that defendant would not see them
       and come out with a weapon or flee. Additionally, one of the officers stationed himself at the
       side door so that defendant could not flee. Then, Jones and two other officers knocked calmly
       on the front door. Defendant’s father, Alfredo Carballido, answered the door.
¶ 11       When Jones knocked on the door to defendant’s home, he was wearing a Task Force polo
       shirt, which had a badge embroidered on one side. Additionally, he wore a “tactical cover vest”
       over his shirt. He had a firearm strapped to his hip. Defendant heard the knocking and came
       downstairs, in his shorts only. Jones told defendant that he was an officer with the major crimes
       unit and that he would like to speak with defendant outside about “something they were
       looking into.” Jones allowed defendant to go back upstairs and get dressed before going
       outside.
¶ 12       Once on the front lawn, Jones told defendant that they were “investigating a serious crime”
       and “would like to speak with him” back at the police station. Defendant agreed and got into
       the backseat of the unmarked squad car. Jones sat in the front seat of the car. Another officer,
       Wendell Russell, sat beside defendant in the back seat.
¶ 13       While in the squad car, before giving defendant Miranda warnings (Miranda v. Arizona,
       384 U.S. 436 (1966)), Jones told defendant that: (1) they were investigating a shooting at the
       Greenleaf Apartments; (2) “a number of witnesses” had put defendant at the scene; and (3)
       they “needed to know what happened and what led up to the incident.” Jones initially denied
       making the third statement, but defense counsel impeached Jones with a quote from Jones’s
       own five-page police report. Jones then admitted making all three statements. He denied,
       however, that these statements constituted “questions.”


                                                   -3-
¶ 14       To this, defense counsel asked: “Did you not anticipate in your experience as a police
       officer and investigator that when you asked [defendant] to tell you what happened and what
       led up to the shooting, that you would be likely to receive an incriminating statement?” Jones
       explained: “My hope was to elicit a response; *** then[,] if anything incriminating came out,
       then obviously as I am required to do, cease that statement and advise him of his Miranda
       rights.”
¶ 15       Jones elaborated on his understanding of when he was required to give Miranda warnings
       and on his interview technique in general:
                    “[DEFENSE COUNSEL]: You wanted to see if he was willing to talk before you
                gave him his Miranda rights?
                    [JONES]: Yes.
                    [DEFENSE COUNSEL]: The Miranda rights include the right to remain silent?
                    [JONES]: Absolutely.”
       And:
                    “[DEFENSE COUNSEL]: You didn’t tell him [of his Miranda rights] until you
                learned he was willing to talk; is that fair?
                    [JONES]: That is correct.”
¶ 16       Jones acknowledged that defendant made an incriminating statement in response to the
       prompt for information. That is, defendant admitted his involvement in the offense and
       presence at the scene by stating that “he had not expected things to become so serious.”
¶ 17       Then, according to Jones, Jones interrupted defendant and gave defendant complete oral
       Miranda warnings. According to defendant, however, Jones did not give him any oral Miranda
       warning. Defense counsel asked Jones why he did not ask defendant to sign a Miranda form at
       that time. Jones answered that he did not keep the forms in the car. Defense counsel asked
       Jones whether he kept a note pad and pen in the car. Jones acknowledged that he kept writing
       supplies in the car but did not ask defendant to sign anything. Finally, defense counsel asked
       Jones why he chose to interview defendant in the car at all, rather than complete the
       seven-minute drive to the police station and begin the interview after an official Miranda form
       could be signed. Jones stated:
                    “I’m still looking for a gun that was used in the homicide of a 15-year old. I’m still
                looking for the car that [defendant] owns that we don’t even know is on that location
                yet, so my hope is as he tells us his story, once that story is out, that’s my next two
                questions where can I locate those two items.”
¶ 18       Still in the squad car, defendant provided his first explanation of what happened, beginning
       with why he drove to the Greenleaf Apartments. Defendant said that members of the Gangster
       Disciples gang had threatened him the day prior to the incident. That day, a carload of Gangster
       Disciples followed defendant home. Defendant, who was with his sister Lucy (age 14 at the
       time of trial), pulled into his driveway but did not exit the vehicle. The Gangster Disciples
       “rolled” by his house and yelled threats and “dropped” gang signs. Once the Gangster
       Disciples drove out of sight, defendant grabbed Lucy, ran inside, and locked the doors. Then,
       the vehicle that had followed him returned, this time accompanied by a second vehicle. Both
       vehicles stopped by defendant’s house, and the occupants again dropped gang signs and yelled
       threats at him. Eventually, both cars left. Defendant explained to Jones that, although he was
       not a gang member, many of his friends were members of the Latin Kings, a rival gang of the

                                                    -4-
       Gangster Disciples. The Gangster Disciples’ threats caused defendant to be overcome with
       fear and anger. As a result, defendant told Perez, a Latin Kings member, about the Gangster
       Disciples’ threats. Defendant later drove Perez to the Greenleaf Apartments, where Perez
       produced a handgun and fired at a group of people in a van (i.e., Gates and his cousins) whom
       defendant assumed to be affiliated with the Gangster Disciples. Defendant insisted that he did
       not know that Perez had a handgun prior to the shooting. Rather, defendant maintained that he
       thought they were going to stir up less serious trouble, such as a fistfight. After the shooting,
       defendant drove to a park, and Perez exited the vehicle. Defendant then drove home and locked
       his car in the garage.
¶ 19       Defendant told Jones that the car was still in the garage, and he gave the police permission
       to search it. When officers approached the garage to search the car, Alfredo denied them
       access. The officers then sought and obtained a search warrant. Jones was aware that, while he
       talked to defendant in the squad car, another officer talked to Alfredo. Jones acknowledged
       that it was the officers’ intention to keep them separate.
¶ 20       Alfredo confirmed that the police did not allow him to speak with defendant:
                    “[ALFREDO]: [At the house, after defendant was placed in a squad car] I ask [the
                officer] to explain to me. This was the second time, and I wanted to know what was
                going on. He didn’t give me any explanation at all.
                    [DEFENSE COUNSEL]: Do you know where your son is going?
                    [ALFREDO]: When they took him, they went to Waukegan, and I was following
                them [in a car].
                                                     ***
                    [DEFENSE COUNSEL]: Did you ask anyone there in Waukegan to see your son?
                    [ALFREDO]: I arrived in the office, the Waukegan office. I knocked the door. One
                officer passed in his car, and he asked me can he help me. And then I told him that I was
                coming to see our son; that they came from home. A person came out, and I think it was
                an officer, and I told him that I wanted to know about my son, and he told me–
                                                     ***
                    He told me my son was in big trouble. I told him I wanted to know, and he said, I
                am not going to give you any explanation at all.
                                                     ***
                    [DEFENSE COUNSEL]: Did anyone allow you to see your son that night?
                    [ALFREDO]: No.
                    [DEFENSE COUNSEL]: Did you talk to your son by telephone that night?
                    [ALFREDO]: No.
                    [DEFENSE COUNSEL]: Did you see him the next day?
                    [ALFREDO]: No.
                    [DEFENSE COUNSEL]: Did you talk to him the next day?
                    [ALFREDO]: No.
                    [DEFENSE COUNSEL]: Did you attempt to call the police the next day?
                    [ALFREDO]: I called back several times.
                    [DEFENSE COUNSEL]: Did you speak to anyone?


                                                   -5-
                    [ALFREDO]: I never have an answer from him.
                    [DEFENSE COUNSEL]: That would have been the day of the 28th, is that right?
                    [ALFREDO]: I tried Saturday, Sunday. There was 72 hours until they give me an
                answer.
                    [DEFENSE COUNSEL]: You had no contact with him during that time you just
                described?
                    [ALFREDO]: No.”
¶ 21        Defendant arrived at the police station at approximately 2 a.m., where he read and signed a
       preprinted Miranda form. After signing the Miranda form, defendant told Jones and Russell
       the same story that he had told them in the squad car. Jones asked defendant to put his
       statement into writing. Defendant began the written statement at 2:30 a.m., accepted a Pepsi at
       2:40 a.m., and took a bathroom break at 3:10 a.m. Defendant’s written statement (including
       grammatical errors) read:
                    “Yesterday in the afternoon I was Driving down the street when I noticed a red
                Blazer following me for no reason so I started Heading Home and they followed me so
                they drove by and left then a couple minutes later they came back with another car like
                Five more people so I was inside cause my little sister was with me I never [k]now what
                they might be carrying so the day just went by. Now today around noon I picked up my
                buddy at his house went cruising then came around 3:30 or 4:00 me and my buddy went
                by greenleaf Apt. and we saw the same guys that followed me and all of a sudden they
                start to yell out a whole bunch of stuff and throw gang signs when my buddy pulled out
                a gun from his waist of his pants and just started shooting and I Just took off as Fast as
                I can not knowing who he hit and then drop[p]ed him off at the park and I went my way
                and I [sic] went his way. Edward Perez is my buddy.”
¶ 22        According to defendant, Jones told defendant to add the final line, “Edward Perez is my
       buddy,” so that it would be apparent to whom defendant referred when he used the term
       “buddy.” Indeed, the last line is in a different ink color. Jones denied instructing defendant to
       add that line. Further, after reading the statement, defendant realized that he had neglected to
       tell the officers that Jasso had been present in the back seat during the shooting. Although he
       told them about Jasso at that point, the officers did not ask him to further amend his statement.
       They then gave defendant a short break.
¶ 23        At 3:40 a.m., Jones and Russell resumed their interview with defendant. This time,
       according to defendant’s testimony at trial and as is his position in his postconviction petition,
       Jones used a higher-pressure interview technique, causing defendant to change his story to say
       that he did know that Perez had a gun.
¶ 24        Regarding the manner in which Jones interviewed defendant after 3:40 a.m., defendant
       testified:
                    “[DEFENDANT]: [They] come back and tell me that they had a problem. After
                they had read the [written] statement, they were telling me that I was lying to them.
                    [DEFENSE COUNSEL]: They had a problem?
                    [DEFENDANT]: Yes.
                    [DEFENSE COUNSEL]: Or had a problem with your statement?
                    [DEFENDANT]: Yes.


                                                    -6-
    [DEFENSE COUNSEL]: Or actually, all three statements[,i.e., the two oral
statements and the one written statement] you had given?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: What was the problem?
    [DEFENDANT]: After I had told them I didn’t know about the gun, they were
saying I was lying to them. After I explained it about three times to them, I had written
it down on a piece of paper, they still wouldn’t go with it.
    [DEFENSE COUNSEL]: Were both of them in the room telling you that?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: And how long did they tell you that?
    [DEFENDANT]: About 20 minutes[,i.e., between 3:40 a.m. and 4 a.m.].
    [DEFENSE COUNSEL]: At some point, do you say: I knew he had a gun?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: Why did you say that?
    [DEFENDANT]: Because they wouldn’t leave me alone if I told them I didn’t
know he had a gun. I was exhausted. I didn’t know he had a gun. I had written it for
them to leave me alone. That’s what they wanted to hear. I just came up with that.
                                    ***
    [DEFENSE COUNSEL]: Do they ask you whether you knew [Perez] was going to
shoot anybody with the gun?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: Did they ask you that question directly?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: What do you say?
    [DEFENDANT]: I said yes.
    [DEFENSE COUNSEL]: Why did you do that?
    [DEFENDANT]: Because they wouldn’t leave me alone after I had told them that I
didn’t know about the gun.
    [DEFENSE COUNSEL]: You had told them you didn’t know about the gun, right?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: When they are asking you whether or not you knew he
was going to shoot somebody, you said yes, is that right?
    [DEFENDANT]: Yes.
    [DEFENSE COUNSEL]: Why would you do that?
    [DEFENDANT]: Because at that time, I was tired. I was exhausted. I wasn’t
thinking right. Anything that came to my mind just came out.
                                    ***
    [DEFENSE COUNSEL]: *** [W]hen [Detectives] Jones and Russell came back in
and went over your first written statement with you, it’s your testimony they started to
swear at you, correct?
    [DEFENDANT]: Yes.


                                    -7-
                   [DEFENSE COUNSEL]: They started to raise their voice with you, correct?
                   [DEFENDANT]: Yes.
                   [DEFENSE COUNSEL]: It was Detective Russell who began to swear at you?
                   [DEFENDANT]: Jones.
                   [DEFENSE COUNSEL]: It was Detective Jones. The six-foot four, 350 pound
               detective started yelling and screaming at you?
                   [DEFENDANT]: Yes.
                   [DEFENSE COUNSEL]: That had to intimidate you.
                   [DEFENDANT]: He just started swearing at me; telling me after he had read the
               statement and I had read it, he was telling me that I was lying; that I was full of bullshit.
                   [DEFENSE COUNSEL]: And according to you, he elevated his voice?
                   [DEFENDANT]: Yes.”
       Following this line of questioning, defendant completed a second written statement, wherein
       he stated that he knew that Perez had a gun when he drove Perez into Gangster Disciples
       territory. The second written statement provided in its entirety:
                   “Basically we were at my house and [Perez] showed me the pistol and I did not ask
               for no help or didn’t say anything to shoot nobody [but he said] that we got yo back Bro
               we going to get those niggas.”
¶ 25       Jones, on the other hand, testified that he did not yell or swear at defendant. However, he
       acknowledged that there was no recording of the interview (or of his demeanor during that
       interview). Jones conceded that he had access to both video and audio recording equipment
       when he interviewed defendant. He explained, however, that the law at that time did not
       require that defendant’s interview be recorded, and he did not believe that recording the
       interview was necessary. Additionally, Jones averred that he did not know how to work the
       equipment. Defense counsel asked Jones whether much of this controversy concerning tone
       and word usage could have been avoided had Jones, at a minimum, audio recorded the
       interrogation. Jones conceded that it could have been.
¶ 26       According to Jones, after 3:40 a.m., defendant changed his story to say that he first saw the
       gun at his house at around 2:30 p.m. on the day of the incident. Jasso was there. Defendant
       described the gun as a black revolver. He held it in his hand but did not know the caliber. When
       Jones asked defendant what they were going to do with the gun, defendant said that they were
       going to shoot someone. Perez and the Latin Kings were very upset that the Gangster Disciples
       had followed defendant home the previous afternoon. Perez told defendant that they were
       “going to get those niggers and that they had his back.” Defendant knew that the Gangster
       Disciples congregated by the Greenleaf Apartments.

¶ 27                                 2. Defendant’s Account at Trial
¶ 28      At trial, defendant testified to his version of events. On the day of the shooting, he was
       home with his older sister, Paula, while she styled hair for two family friends. At around 2
       p.m., Paula left for work and defendant remained at home alone. Shortly thereafter, Perez
       “paged” defendant to pick him up. Perez asked defendant to drive him to North Chicago
       because Perez wanted to talk to a person named Young Buck. Defendant did not know Young
       Buck, but he recognized the name. When Perez went inside to talk to Young Buck, defendant


                                                     -8-
       stayed in the car and talked on the phone to a female friend with whom he had an upcoming
       dance date. When Perez returned to the car, defendant did not ask him what he talked about
       with Young Buck; rather, defendant remained on the phone. Next, defendant drove to a
       McDonald’s restaurant. Then, he went home to check on his sister Lucy (who was expected
       home at that time), and Perez remained in the car. Defendant and Perez then drove to a nearby
       park, where they met up with four boys whom defendant knew from school. One of the boys,
       Jasso, got in defendant’s car, and they listened to music. Perez got out of the car and talked
       with the other boys. Defendant was about to give Jasso a ride home, but then Perez jumped
       back in the car. Defendant asked Perez why he got in the car. The trial court sustained the
       State’s hearsay objection as to what Perez told defendant. Defendant then began to testify as to
       why he drove to the Greenleaf Apartments, starting with, “because [Perez] had told me.” The
       State again objected to what Perez said as being hearsay. The trial court again sustained the
       objection, agreeing with the State that, without revealing what anybody told him, defendant
       could not testify as to what he thought was going to happen when he went to the apartment
       complex. Defendant was able to testify that he had not planned to go to the Greenleaf
       Apartments until Perez jumped into the car. Once they began to drive there, defendant knew
       that they would be looking for Gangster Disciples. Defendant drove around the parking lot a
       couple of times. He noticed Hood, the older brother of a friend. Hood waved at him. Then, he
       spotted Gates and his cousins, including Shawn Cutrer. Defendant recognized Cutrer from
       school, but he did not recognize anyone in Gates’s group as being part of the group that had
       driven by his house the previous day. Nevertheless, defendant, Perez, and Jasso began yelling
       swear words and “throwing” gang signs at Gates’s group. Defendant believed that they were
       doing this to “get them pissed off.” According to defendant, Gates’s group “threw” back
       opposing gang signs. Defendant testified that he did not know that Perez had a gun. He saw
       that Perez was wearing a bandanna to cover his face. When defendant drove past Gates’s
       group, Perez asked him to stop and back up. Defendant did so slowly. Perez then got out of the
       car and began to shoot. Defendant initially was scared that he himself was shot. Perez then got
       back in the car, and defendant drove away. Defendant drove home, but he did not allow Perez
       or Jasso in the house. Perez and Jasso fled. Then, defendant told his sister Lucy “what
       happened.” (Defendant did not testify to what, exactly, he told Lucy.)
¶ 29       The State attempted to impeach defendant with his partial silence during the interrogation,
       implying to the jury that defendant’s lack of detail constituted a lack of candor and, even, a
       lack of truthfulness. Specifically, the State made much of the fact that defendant initially
       referred to Perez as his “buddy” or, simply, “Edward,” and that defendant claimed he did not
       remember the surname Perez until the police reminded him. (Defendant never denied the
       accuracy of the surname Perez once it was provided to him.) Additionally, the State noted that
       it was not until he went over his first written statement with Jones that defendant realized that
       he had not yet told them about Jasso’s presence.
¶ 30       The defense called Jasso for the narrow purpose of corroborating defendant on one point.
       That is, Jasso stated that he did not go to defendant’s house to view the gun prior to the
       shooting. Rather, he was at work during that time. Jasso’s testimony negated the statement
       defendant made at the end of his police interrogation and was consistent with defendant’s
       account at trial that Perez must have gotten the gun from Young Buck.
¶ 31       The State had earlier called Lucy, for the purpose of eliciting defendant’s statements
       against his interest regarding foreknowledge of the gun. Lucy testified that defendant told her


                                                   -9-
       that “he had picked [Perez] up and gave him a ride to North Chicago around where [Young]
       Buck lives. And they went to a park, and after they were at a park they went to the Greenleaf
       Apartments, and there was a shooting.” The State also asked the following:
                   “[STATE]: Did [defendant] tell you anything about a gun?
                   [LUCY]: No.
                                                    ***
                   [STATE]: And did you tell the police officer that [defendant] told you when they
               went to North Chicago with [Perez] and picked up a gun from a person named [Young]
               Buck? You did not tell the officer that?
                   [LUCY]: No.” (Emphasis added.)
¶ 32       During cross-examination, Lucy described defendant as “nervous,” “shaky,” and “quiet.”
       Defendant told Lucy that he was scared, and he told Lucy to stay away from the windows and
       to keep the shades closed.
¶ 33       The State called investigator Paul Dempsey for the purpose of impeaching Lucy’s
       statements that defendant did not tell her about a gun or about knowingly obtaining a gun.
       Outside the presence of the jury, the defense objected to Dempsey’s testimony. It argued that
       the State was trying to impeach its own witness. The court overruled the objection. The defense
       did not request that the jury be admonished that Dempsey’s testimony be used for
       impeachment purposes only, and the court did not provide an admonishment.
¶ 34       Dempsey testified:
                   “Lucy told me that [defendant] told her on the way to pick up her mother from
               work, that earlier in the day, he drove [Perez] to North Chicago to get a gun from a
               gentleman named Young Buck. At which time after that, [defendant] drove [Perez] and
               [Jasso] to some apartments off of Greenleaf and [Perez] shot somebody.”
¶ 35       During cross-examination, Dempsey stated that he took handwritten field notes during his
       interview with Lucy. He still had the notes in his office. He did not turn them over during the
       discovery process. Instead, he submitted a written report, which he drew up eight days after the
       interview with Lucy. Dempsey testified:
                   “[DEFENSE COUNSEL]: When you wrote your report from your notes, were you
               quoting Luc[y], or were you summarizing?
                   DEMPSEY: Regarding?
                   [DEFENSE COUNSEL]: Regarding your testimony today that she indicated that
               [defendant] described going to North Chicago with Edward visiting Young Buck.
                   DEMPSEY: It wasn’t verbatim but very close.”
¶ 36       Additionally, Dempsey again testified as to what Lucy told him. However, this time he
       stated, “they [(i.e., Perez and defendant)] went to North Chicago and got a gun from someone
       named Young Buck.” (Emphasis added.) The defense then responded, “[Lucy] said ‘they’?”
       (Emphasis added.) Dempsey replied, “Yes.” The defense then showed Dempsey a copy of his
       written report, and Dempsey acknowledged that his report did not specify whether Lucy had
       told him that: (1) Perez and defendant picked up a gun from Young Buck; or (2) Perez alone
       picked up a gun from Young Buck. (The relevant line in the written report stated: “Luc[y]
       stated [defendant] told her that earlier in the day Edward and him went to North Chicago, IL



                                                  - 10 -
       and picked up a gun from a person named ‘Young Buck’.”) Dempsey further conceded that
       Lucy never stated whether defendant actually saw Young Buck.
¶ 37       In closing, the State acknowledged that defendant’s inculpatory statement (that Perez
       showed Jasso and him a gun in his house before the shooting) was not necessarily consistent
       with other timelines set forth at trial (that Perez and defendant picked up a gun from Young
       Buck, then picked up Jasso at the park, then drove to the apartments). It stated that this
       discrepancy was an example of defendant’s inability to give a consistent account of the facts.
¶ 38       The defense responded that defendant did not know what Perez was doing when Perez
       went inside to see Young Buck. The defense urged that defendant’s inculpatory statement
       concerning foreknowledge of the gun were not reliable, because they were the result of police
       coercion.
¶ 39       In rebuttal, the State argued that “perhaps most telling is” that defendant himself told Lucy
       that he obtained a gun from Young Buck:
                   “Can you believe anything that that man said? Can you believe that he had no
               knowledge of what was going on when he picked up the shooter; when he drove the
               shooter down to North Chicago to Young Buck’s, this known Latin King’s home? Can
               you believe him when he said all those things happened; that Perez showed him the
               gun? That’s all in there. It is what it is. We believe the truth is in all of those facts.
                   Perhaps most telling is what this defendant said to his sister. He and [Perez] went to
               North Chicago and picked up a gun. [Defendant] told her he drove [Perez] and [Jasso]
               to some apartments off of Greenleaf to shoot someone. Luc[y] is not a police officer.
               She is not a gang banger. She is a sister. And the defendant told her exactly what he did.
                   The tragedy in this case, ladies and gentlemen, is that a 15-year-old boy got out of a
               van with his cousins and died. Find this defendant guilty. Thank you.”
¶ 40       The trial court provided the jury with numerous instructions, including the following:
                   “The believability of a witness may be challenged by evidence that on some former
               occasion, he made a statement that is not consistent with his testimony in this case.
               Evidence of this kind may be considered by you only for the purpose of deciding the
               weight to be given the testimony you heard from the witness in this courtroom.
                   However, you may consider a witness’s earlier inconsistent statement as evidence
               without this limitation when the statement narrates, describes, or explains an event or
               condition the witness had personal knowledge of and the statement was written or
               signed by the witness or the witness acknowledged under oath that he made the
               statement.”
       The jury convicted defendant of first degree murder. The trial court sentenced defendant to 35
       years’ imprisonment.

¶ 41                                     C. Initial Motion to Suppress
¶ 42       Prior to trial, defendant’s trial counsel filed a motion to suppress defendant’s statements to
       the police, but he never caused the motion to be heard before the court. At a pretrial
       conference, counsel stated, “At this time we are going to withdraw the motion. We are not
       going to proceed on the motion to suppress statements. I am not going to say more now other
       than that we discussed it.”


                                                   - 11 -
¶ 43                               D. Direct Appeal: Motion to Suppress
¶ 44       On direct appeal, in addition to many other issues, defendant argued that trial counsel was
       ineffective for failing to pursue the motion to suppress his statement as a result of defective
       written Miranda warnings. Defendant argued that, pursuant to Duckworth v. Eagan, 492 U.S.
       195 (1989), an individual receiving Miranda warnings must be informed not only of his or her
       right to remain silent, but also that he or she has the right to cease speaking or to request a
       lawyer at any time. The State did not dispute that defendant was not expressly informed that he
       had the right to cease speaking once he had begun. Indeed, the preprinted Miranda warnings
       that defendant signed stated:
                   “1. You have the right to remain silent.
                   2. Anything you say can be used against you in court or other proceedings.
                   3. You have the right to talk to a lawyer for advice before we ask you any questions,
               and to have him/her with you during questioning.
                   4. If you cannot afford a lawyer, one will be appointed to you, free of any cost to
               you, before any questioning if you wish.” (Emphasis added.)
       Defendant essentially contended that he did not realize that he could terminate the questioning
       after he had begun and that, had he known that he had this right, it was “highly probable” that
       he would have exercised it.
¶ 45       This court rejected defendant’s reading of Duckworth, stating that the Court in Duckworth
       acknowledged merely that the warnings given there met Miranda’s requirements, not that all
       of the warnings given (including of the right to cease speaking or request a lawyer after the
       questioning had begun) were now required. Carballido, slip order at 13. As a result, this court
       determined that defendant’s written Miranda warnings were not defective. Id.

¶ 46                         E. Direct Appeal: Improper Exclusion of Evidence
¶ 47        Defendant also argued on direct appeal that portions of his trial testimony were improperly
       excluded. Id. at 16-17. Specifically, defendant contended that he should have been allowed to
       testify as to what Perez told him prior to the shooting, because Perez’s statements formed the
       basis for his state of mind, believing that no shooting would take place. Id. The State conceded
       that, “if defendant’s excluded testimony would have included statements that led defendant to
       believe that a shooting was not going to occur, the trial court would have erred in sustaining
       [its] hearsay objection.” Id. at 17. We agreed that an error had occurred, but not a reversible
       error. Id. We noted that defendant had not made an offer of proof. We also noted that defendant
       had other opportunities to establish his state of mind before the shooting: he testified that he
       had no plans to go to the Greenleaf Apartments until after Perez got into his car, and he
       testified that he expected only a fist fight with the Gangster Disciples. Id. As such, we
       concluded that the jury’s verdict did not result from the erroneous exclusion of the evidence.
       Id.

¶ 48                                 F. Pro Se Postconviction Petition
¶ 49       In 2008, defendant filed a pro se postconviction petition. In it, defendant argued that the
       State, inadvertently or not, deprived him of a fair trial when it failed to turn over certain police
       notes. These notes were Dempsey’s field notes regarding his interview with Lucy, wherein


                                                    - 12 -
       Dempsey claimed to have written that Lucy told him that defendant and Perez obtained a gun
       from Young Buck.
¶ 50        Defendant also argued that his trial counsel was ineffective for failing to pursue the motion
       to suppress. This time, defendant argued more generally that his confession was involuntary,
       citing a multitude of factors–his youth, his arguably low intelligence, his physiological
       condition at the time of the questioning (“exhausted”), and the officers’ yelling and
       interference with parental contact–rather than raising the narrow issue of whether defendant’s
       written Miranda warnings were proper. The trial court found that defendant’s claim was not
       barred by res judicata, because the issue considered by this court on direct appeal was a
       narrower question than the one raised in the postconviction petition. Nevertheless, in 2009, the
       trial court dismissed defendant’s postconviction petition. Defendant appealed the first-stage
       dismissal.

¶ 51                                 G. Stage-One Postconviction Appeal
¶ 52       On appeal, defendant argued that his postconviction petition should have survived the first
       stage. Carballido, 2011 IL App (2d) 090340, ¶¶ 34, 47. We held that defendant raised the gist
       of a constitutional claim based on the State’s discovery violation. Id. ¶ 46. That is, the State
       was required to turn over Dempsey’s field notes in advance of trial, and it did not. We
       characterized the missing field notes as inculpatory, because Dempsey testified that they
       recorded Lucy’s statement that defendant told her that defendant and Perez obtained a gun
       from Young Buck. Due to our characterization of the evidence as inculpatory, we framed the
       issue as a general discovery violation rather than as a traditional Brady violation. See, e.g.,
       Brady, 373 U.S. at 87 (the State violates the defendant’s due-process rights if it fails to disclose
       to the defendant, either willfully or inadvertently, exculpatory evidence that is material to guilt
       or punishment). We cited Illinois Supreme Court Rule 412 (eff. Mar. 1, 2001) and section
       114-13(b) of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-13(b) (West 2014)) in
       holding that the State and the investigating authorities had a duty to disclose the field notes.
       Carballido, 2011 IL App (2d) 090340, ¶¶ 47-48.
¶ 53       As to potential prejudice, we stated: “Whether Perez acquired a gun without defendant
       knowing is a central question in this case. In failing to ensure compliance with section
       114-13(b) and Rule 412, the State and the investigators denied the defense access to the field
       notes wherein the State’s witness (Dempsey) believes he recorded Lucy’s statement that
       defendant told her that he knew prior to the shooting that Perez had a gun.” (Emphasis
       omitted.) Id. ¶ 51. We stated that the aforementioned authorities impose mandatory obligations
       that are intended to “prevent surprise and avoid situations such as the one presented here.” Id.
       ¶ 52. Further, we directed the State to “ensure compliance with section 114-13(b) and Rule 412
       so that it can fulfill its discovery obligations prior to any further proceedings on defendant’s
       petition.” (Emphasis added.) Id.
¶ 54       Additionally, we held that defendant raised the gist of an ineffective-assistance claim based
       on counsel’s failure to pursue the motion to suppress his inculpatory statements. Id. ¶ 41. The
       factors relating to the voluntariness of defendant’s statements, if true, gave the motion to
       suppress a reasonable probability of success. Id. ¶ 44. Additionally, a successful motion to
       suppress had a reasonable probability of changing the outcome of the trial. Id.



                                                    - 13 -
¶ 55                             H. Postconviction Proceedings on Remand
¶ 56       Defendant’s postconviction petition survived the second stage. At the third-stage
       evidentiary hearing, counsel raised three issues: (1) the discovery violation; (2) ineffective
       assistance based on the failure to pursue the motion to suppress defendant’s statements; and (3)
       ineffective assistance based on the failure to question Jasso in greater detail so as to elicit that
       Jasso was surprised by the shooting. We focus on the first issue.
¶ 57       The evidentiary hearing took place over two days, April 16, 2014, and July 9, 2014. The
       April hearing was intended for evidence and the July hearing was intended for ruling. At the
       April hearing, the defense presented evidence relating to the ineffective-assistance issues.
       However, because the State still had not provided the defense with the field notes, the defense
       was limited to argument on the discovery issue.
¶ 58       The defense argued that it was prejudiced by Dempsey’s testimony and failure to turn over
       the notes:
                    “[The defense] may have been taken aback at the fact that Detective Dempsey said:
               Well, I took notes while I was talking to her[,] and[,] from those notes, I wrote my
               police report.
                    There are no such notes[,] and, therefore, [trial counsel] was deprived of a
               significant area of impeachment of Detective Dempsey about a crucial, central issue in
               the cause.
                    I believe that I am safe to say that a Brady violation can never be harmless. And this
               was a Brady violation. This was material.”
¶ 59       The State argued that the discovery violation was not willful. Next, it argued that defendant
       was not prejudiced, because he did have access to Dempsey’s written report prior to trial.
       Finally, it argued that there was not a reasonable probability that the result of the trial would
       have been different, because Dempsey’s testimony did not constitute substantive evidence:
               “[T]he purpose of Investigator Dempsey being called, which is readily apparent
               according to the transcript, was just to impeach Lucy.
                    This wasn’t something that was substantive evidence; it was just to contradict a
               denial that Lucy made when she took the stand before. This wasn’t something
               necessarily that Lucy even had personal knowledge of in regards to the actual incident.
               So–
                    The case law is relatively clear that when there is an issue in regards to a
               nondisclosure of evidence that there has to be a reasonable probability that had this
               evidence been disclosed to the defense the result of the proceeding would have been
               different.”
¶ 60       At the July hearing, three years after this court ordered it to do so, the State provided the
       field notes. The assistant State’s Attorney recounted that, when first assigned to the case, he
       contacted Dempsey to ask for the notes. “Dempsey asked which notes.” He told him he wanted
       the notes of the conversation with Lucy. Dempsey provided some notes. The notes did not
       contain the conversation with Lucy. He then asked Dempsey to send all of his notes. In the
       second tendering, Dempsey again sent no notes about Lucy. Before the April hearing, the State
       contacted Dempsey for the third time. Dempsey confirmed that these notes existed, but he
       represented that he already gave them to the State. The State did not have them. In June,
       Dempsey faxed the State 33 pages of field notes, labeled SMD1 through SMD33. SMD1 is a

                                                    - 14 -
       fax cover sheet. SMD2 is the written report. SMD3 “purportedly details the interview with
       Lucy.” SMD3 is the only page with Lucy’s name on it. The remaining pages, SMD4 through
       SMD33, detailed other aspects of the investigation.
¶ 61        The State moved to admit SMD1 through SMD33 into evidence. The defense did not
       object, acknowledging that the critical page, SMD3, appeared to be in Dempsey’s handwriting.
       In its entirety, SMD3 read:
                “Luc[y] C.
                [birthdate]
                [handwritten line]
                Paula
                [birthdate]
                370
                [handwritten line]
                Alfredo C.
                [birthdate]
                [handwritten line, followed by an arrow from Alfredo’s name to the following]:
                Text message 11:31 Fri Aug. 27
                ‘Hey come scoop up’
                Cell (847) ***-****
                Edward
                (224) ***-****
                [handwritten line]
                Young
                [handwritten line]
                Skokie Valley Highwood
                15 Aug 95 [not decipherable]
                1600-1605”
       The defense reviewed SMD3 for the first time. It then argued: “[Trial counsel] should have had
       that note to impeach Detective Dempsey as to where he got this information that [defendant]
       went to North Chicago and got a gun.” It concluded: “[T]he failure to tender that discovery, the
       failure to tender that crucial impeachment on the main issue of the case is not a harmless error
       and it requires in and of itself that the petition be granted and Mr. Carballido be taken, go back
       to square one and stand trial again without that constitutional error.”
¶ 62        The State argued:
                “At this point the notes have been tendered in their entirety. The Court does have these
                notes, including SM[D]3 which are the notes detailing the questioning of Lucy
                Carballido by Investigator Dempsey.
                                                       ***
                    *** Investigator Dempsey was called to impeach. There is nothing under the law
                and nothing under 725 ILCS 5/115-10.1 that would allow anything that Investigator
                Dempsey said to come in as substantive evidence [on] this point.


                                                   - 15 -
                                                   ***
                   *** There is no reasonable probability that had this evidence been disclosed, ***
               the result of these proceedings would have been different.
                                                   ***
                   There has been no–and the burden is on the defense. There has been no showing
               that there’s any willfulness behind this nondisclosure that that is necessarily required.”
¶ 63       The trial court ruled against defendant. It rejected defendant’s due-process claim, noting
       that the discovery violation was not “due in any part to any type of willful conduct by the
       State.” It stated that it “would only be guessing as to a possible effect on a fact-finder’s
       decision-making.” However, it was “clear” to the court that, if the evidence had been available,
       it would have been used to “impeach a witness as to a very small detail.” It concluded that there
       was no prejudice. It also rejected defendant’s ineffective-assistance claims. This appeal
       followed.

¶ 64                                           II. ANALYSIS
¶ 65       Defendant appeals the third-stage denial of his postconviction petition. To be successful at
       the third stage and ultimately have his petition granted, a defendant has to make a substantial
       showing of a constitutional violation. People v. Pendleton, 223 Ill. 2d 458, 473 (2006). A
       “substantial showing” is a showing that is “real and weighty” as opposed to “illusory and
       trivial.” People v. Ward, 2013 IL App (4th) 120001-U, ¶ 109. We review third-stage
       fact-finding and credibility determinations under the manifestly-erroneous standard.
       Pendleton, 223 Ill. 2d at 473. Manifest error is clearly evident, plain, and indisputable. People
       v. Beaman, 229 Ill. 2d 56, 73 (2008). Mindful of these standards, here, we hold that it is beyond
       reasonable dispute that defendant made a substantial showing that his due-process rights were
       violated pursuant to Brady.
¶ 66       In Brady, the Supreme Court held that the State violates a defendant’s constitutional right
       to due process if it fails to disclose evidence favorable to the accused and material to guilt or
       punishment. Id. (citing Brady, 373 U.S. at 87). A Brady claim requires a showing that: (1) the
       undisclosed evidence is favorable to the accused, be it either exculpatory or impeaching; (2)
       the evidence was suppressed by the State either willfully or inadvertently; and (3) the accused
       was prejudiced because the evidence is material to guilt or punishment. Id. at 73-74. Evidence
       is “material” for the purposes of Brady if there is a reasonable probability that the result of the
       proceeding would have been different if the evidence had been disclosed. Id. at 74. The
       standard for materiality for the purposes of Brady is borrowed from the standard for prejudice
       under Strickland v. Washington, 466 U.S. 668, 694 (1984). United States v. Bagley, 473 U.S.
       667, 682 (1985). Under each standard, a “reasonable probability” is defined as “a probability
       sufficient to undermine confidence in the outcome.” Id. If Brady’s three prongs are satisfied,
       there is no need to perform a harmless-error analysis. Kyles v. Whitley, 514 U.S. 419, 435-36
       (1995). This is because, “ ‘if there is a reasonable probability that, had the evidence been
       disclosed to the defense, the result of the proceeding would have been different,’ ” it is certain
       that the discovery violation had a “ ‘ “substantial and injurious effect or influence in
       determining the jury’s verdict.” ’ ” Id. at 433-35 (quoting the definitions of materiality and
       harmless error, as set forth, respectively, in Bagley, 473 U.S. at 682, and Brecht v.
       Abrahamson, 507 U.S. 619, 623 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776
       (1946))). In sum, to satisfy Brady, the favorable evidence, suppressed by the State, could

                                                   - 16 -
       reasonably be taken to put the whole case in such a different light as to undermine confidence
       in the verdict. Beaman, 229 Ill. 2d at 74.

¶ 67                           A. The Evidence Was Favorable to Defendant
¶ 68       Under the first prong, it is clear that the undisclosed evidence was favorable to defendant.
       The nondisclosure resulted in a lost impeachment opportunity. Dempsey’s field notes do not
       state that Lucy told him that defendant told her that he knew prior to the shooting that Perez
       had a gun. This means that, when the defense tried to impeach Dempsey on the potential
       weaknesses of his written report, drawn up eight days after the actual interview, Dempsey
       should not have been allowed to imply that the written report was reliable because it reiterated
       the information contained in the contemporaneously transcribed field notes. Dempsey was able
       to testify unchecked as to the reliability of his recollections:
                    “[DEFENSE COUNSEL]: When you wrote your report from your notes, were you
                quoting Luc[y], or were you summarizing?
                    [DEMPSEY]: Regarding?
                    [DEFENSE COUNSEL]: Regarding your testimony today that she indicated that
                [defendant] described going to North Chicago with [Perez] visiting Young Buck.
                    [DEMPSEY]: It wasn’t verbatim but very close.” (Emphasis added.)
       The defense lost its opportunity to argue that, because the written report was drawn from
       memory as to whatever Lucy told Dempsey about Young Buck, it is more likely that Dempsey
       made a leap in his own mind that Lucy told him that defendant knew that Perez got the gun
       from Young Buck, rather than that defendant later deduced that Perez must have gotten the gun
       from Young Buck. The defense also lost its opportunity to argue that Dempsey’s failure to
       contemporaneously record Lucy’s key statement, in any manner, even in shorthand, indicated
       that it was a fabrication. Dempsey’s field notes show that he interviewed Lucy, but they do not
       show that Lucy talked about a gun or about Young Buck. Shining light on the omission in the
       field notes would have given the jury a basis to question whether Lucy really told Dempsey
       about defendant’s knowledge of the gun. As defendant’s knowledge of the gun was a central
       issue in this case, any evidence challenging his knowledge would be favorable to defendant.
¶ 69       We reject the State’s argument that the field notes were not favorable to defendant in that
       they were merely cumulative of the written report. The field notes contradict Dempsey’s
       assertion that he drew up the written report from the field notes. The defense’s impeachment
       based on the written report was weak. The defense was able to point out that the written report
       did not expressly say that defendant knowingly retrieved a gun from Young Buck. However,
       the written report did say that “[L]ucy stated [defendant] told her that earlier in the day [Perez]
       and him went to North Chicago, IL and picked up a gun from Young Buck.” This statement
       does not outright contradict Dempsey’s testimony that his understanding of Lucy’s statement
       was that defendant knowingly obtained the gun. Moreover, without the field notes, the
       defense’s attempt to impeach Dempsey backfired in part, providing Dempsey with an
       opportunity to further bolster the reliability of his recollection by telling the jury that his
       recordings in the report were near verbatim. The field notes would have allowed for a much
       stronger impeachment. They would have allowed for a general attack on Dempsey’s credibility
       and for argument that Dempsey fabricated Lucy’s statement.



                                                   - 17 -
¶ 70        We acknowledge a unique aspect of this case: the undisclosed evidence was not inherently
       valuable to defendant. 1 The field notes did not have inherent value as exculpatory or
       impeaching. The impeachment value of the field notes was not triggered until Dempsey
       testified in a manner that grossly misrepresented the contents of the field notes. This is in
       contrast to a typical Brady case, where the undisclosed evidence has inherent value as
       exculpatory or impeaching. For example, in Beaman, evidence of an alternative suspect’s
       motive and opportunity had inherent exculpatory value. In Bagley, evidence that a $300 reward
       had been held out to the State’s witnesses had inherent impeachment value.
¶ 71        The lack of inherent value does not dissuade us. When it is not clear whether the
       undisclosed evidence would be favorable, we should presume that it would be favorable. See,
       e.g., People v. Nichols, 63 Ill. 2d 443, 448 (1976) (where the prosecution failed to turn over a
       shoe left at the scene of the crime, presumably belonging to one of the perpetrators, “[t]he shoe
       must be considered as evidence favorable to the defendants”). But see id. at 452 (Underwood,
       J., dissenting, joined by Ryan and Crebs, JJ.) (“[The shoe’s] ownership and whether it would
       help or hinder defendants [is] totally speculative.”). To hold otherwise would discourage the
       State from disclosing evidence as required. When the State fails to disclose evidence as
       required, it enables its witnesses to testify inaccurately without check. In this way, it is to be
       expected that some undisclosed evidence does not acquire its value until a witness testifies
       inaccurately.
¶ 72        We stress that the evidence does not need to be substantive, as opposed to impeaching, in
       order to be favorable to a defendant. Beaman, 229 Ill. 2d at 73-74 (the undisclosed evidence is
       favorable to the accused, be it either exculpatory or impeaching). The failure to turn over
       impeachment evidence affecting the credibility of the prosecution’s witness implicates a
       standard Brady analysis. Bagley, 473 U.S. at 675-77 (remand required to determine the
       materiality of the State’s failure to disclose that a $300 reward had been offered to the State’s
       only two witnesses in connection with their testimony against the defendant). The State has
       argued throughout the proceedings that we should take the instant discovery violation less
       seriously because it did not concern substantive evidence. This is not only wrong, but it is
       disingenuous. As we will discuss below, it is correct that the evidence should not have been
       used substantively (725 ILCS 5/115-10.1 (West 2014)), but the State itself used the evidence
       substantively. To whatever extent the trial court here based its ruling on the nonsubstantive

           1
             In fact, as noted, in our previous opinion, we referred to the field notes as inculpatory. We trusted
       that the notes would say what Dempsey said they would say. As such, we looked to whether it was
       arguable that the failure to disclose the notes hindered the defense so as to affect the outcome of the
       trial. Carballido, 2011 IL App (2d) 090340, ¶ 49 (citing People v. Wilken, 89 Ill. App. 3d 1124, 1128
       (1980) (the State’s failure to disclose the police report of an officer who was the only nondefendant to
       place the defendant at the scene of the crime unduly hindered the defendant’s due-process right to
       prepare a defense)).
            The undisclosed evidence must be favorable to the defendant in order to trigger a Brady analysis.
       However, a Brady analysis is just one type of due-process claim. Whether the evidence was favorable
       or not and whether the evidence was suppressed by the State or improperly excluded by the court, a
       defendant’s conviction may be reversed where the discovery or evidentiary error materially affected the
       outcome of the trial. Here, there is no question that the discovery error is properly before us as part of a
       postconviction claim, because the field notes were outside the trial record and their prejudicial impact
       did not become clear until the postconviction evidentiary hearing.

                                                       - 18 -
       nature of the undisclosed evidence, it erred.

¶ 73                             B. The Evidence Was Suppressed by the State
¶ 74       Under the second prong, it is also clear that the evidence was suppressed by the State. The
       State had an affirmative duty to disclose the field notes. Illinois Supreme Court Rule 412 (eff.
       Mar. 1, 2001) states:
                    “(a) *** [T]he State shall, upon written motion of defense counsel, disclose to
                defense counsel the following material and information within its possession or
                control:
                         (i) the names and last known addresses of persons whom the State intends to
                    call as witnesses, together with their relevant written or recorded statements,
                    memoranda containing substantially verbatim reports of their oral statements, and a
                    list of memoranda reporting or summarizing their oral statements. ***
                                                      ***
                    (f) The State should ensure that a flow of information is maintained between the
                various investigative personnel and its office sufficient to place within its possession
                and control all material and information relevant to the accused and the offense
                charged.
                    (g) Upon defense counsel’s request and designation of material or information
                which would be discoverable if in the possession or control of the State, and which is in
                the possession or control of other governmental personnel, the State shall use diligent
                good-faith efforts to cause such material to be made available to defense counsel; and if
                the State’s efforts are unsuccessful and such material or other governmental personnel
                are subject to the jurisdiction of the court, the court shall issue suitable subpoenas or
                orders to cause such material to be made available to defense counsel.” Ill. S. Ct. R.
                412(a)(i), (f), (g) (eff. Mar. 1, 2001).
       Section 114-13(b) of the Code of Criminal Procedure of 1963 also governs disclosure. That
       section states:
                “Any public investigative, law enforcement, or other public agency responsible for
                investigating any homicide offense or participating in an investigation of any homicide
                offense, other than defense investigators, shall provide to the authority prosecuting the
                offense all investigative material, including but not limited to reports, memoranda, and
                field notes, that have been generated by or have come into the possession of the
                investigating agency concerning the homicide offense being investigated. *** Every
                investigative and law enforcement agency in this State shall adopt policies to ensure
                compliance with these standards.” 725 ILCS 5/114-13(b) (West 2014).
       As the State concedes, it breached its duty to disclose. The State failed to ensure a “flow of
       information” between investigative agencies and its office. Ill. S. Ct. R. 412(f) (eff. Mar. 1,
       2001). It also failed to use “diligent good-faith efforts” to ensure that the material was made
       available to the defense. Ill. S. Ct. R. 412(g) (eff. Mar. 1, 2001).
¶ 75       Contrary to arguments made by the State at the hearing and seemingly adopted by the trial
       court, it makes no difference whether the suppression was willful. See Beaman, 229 Ill. 2d at
       73-74 (the evidence was suppressed by the State either willfully or inadvertently). We are
       concerned with the fairness of defendant’s trial. In the context of a due-process claim, the State

                                                   - 19 -
       is accountable for the actions of police officers. The prosecution has a duty to learn of any
       favorable evidence known by those acting on the government’s behalf, including the police.
       Kyles, 514 U.S. at 437-38. Even if the police fail to inform the prosecution that the evidence
       exists, the prosecution remains accountable for that omission. Id. at 438. “[E]xcusing a
       prosecutor from disclosing what he does not happen to know about boils down to a plea to
       substitute the police for the prosecutor, and even for the courts themselves, as the final arbiters
       of the government’s obligation to ensure fair trials.” Id. To whatever extent the trial court here
       based its holding upon a consideration of the State’s intent, it erred.
¶ 76        Regardless, we are disappointed by the State’s minimal effort to comply with its discovery
       obligations. Upon this court’s 2011 order, the State had three years to procure the field notes.
       The State did not obtain the notes until June 4, 2014. At the July 2014 hearing, the State
       reported that Dempsey behaved in an evasive manner. However, the record does not show, for
       example, that the State ever subpoenaed Dempsey’s notes. The State had Dempsey’s notes by
       June 4, 2014, but it did not disclose the notes to the defense until July 9, 2014, the day the court
       was set to rule. This delay put the defense at a disadvantage in that on the day of the court’s
       ruling it had to tweak its closing argument concerning materiality.
¶ 77        The circumstances surrounding the discovery violation in this case highlight a defendant’s
       vulnerability to any lack of compliance by the State. At the April 2014 hearing, the State let the
       trial court believe that the notes simply did not exist or were lost. The State did not inform the
       court, as it would at the July 2014 hearing, of its efforts to secure them. Allowing the court to
       believe that the notes simply did not exist gave the State an advantage vis-a-vis the actual
       content of the notes. This is true even though, when evidence is missing, the court should
       presume that the evidence is favorable to the defendant. Without seeing the evidence, it is
       difficult for any court to predict exactly how helpful to the defendant the evidence might be.
       For example, here, if the notes had not existed, the defense could have argued that Dempsey’s
       written report was less reliable because it was written from memory. On the other hand,
       because the notes did exist and affirmatively contradicted Dempsey’s testimony that he
       contemporaneously recorded Lucy’s statement in a manner that was “very close” to
       “verbatim,” the defense could have more powerfully attacked Dempsey’s general credibility
       and could have argued that Dempsey fabricated Lucy’s alleged statement. Obviously, the
       preclusion of the latter argument makes for a stronger materiality claim. The State is charged
       with the pursuit of justice (People v. Valdery, 65 Ill. App. 3d 375, 378 (1978)), and, here,
       defendant’s materiality claim is stronger because the State did, albeit late, provide the notes
       rather than report them as lost. While “better late than never,” we cannot condone the State’s
       lax approach to meeting discovery requirements.

¶ 78                              C. The Evidence Was Material to Guilt
¶ 79       Next, we turn to the third prong, whether defendant was prejudiced because the evidence
       was material to guilt or punishment. Looking at this discovery violation in the context of the
       entire case, including: (1) the high relevance of the suppressed evidence; (2) additional errors
       stemming from and surrounding the discovery violation, such as the introduction of hearsay
       and improper closing argument; and (3) a significant dispute over the reliability of other key
       evidence against defendant, i.e., defendant’s inculpatory statement, we do not have confidence
       in the integrity of the verdict. Separately, we note that, though not reversible in itself, the


                                                    - 20 -
       court’s improper exclusion of testimony contributes to our lack of confidence that defendant
       received due process of law.
¶ 80       Dempsey’s testimony was highly relevant to the State’s case against defendant. There are
       two distinct accountability theories, shared intent (also referred to as specific intent) and
       common design. People v. Fernandez, 2014 IL 115527, ¶ 21. Here, the State pursued a
       shared-intent theory, meaning that defendant shared Perez’s criminal intent to engage in a
       shooting, such that defendant would have known about the gun. 2 The main evidence
       supporting defendant’s knowledge of the gun was the latter portion of his inculpatory
       statement. The defense presented evidence to challenge the reliability of the latter portion of
       the inculpatory statement, and, so, the State sought to counter that damage by introducing
       evidence that defendant told Lucy similar information in terms of knowing about the gun.
       However, Lucy did not testify as the State anticipated. She denied that defendant told her about
       the gun or told her that he knowingly retrieved it from Young Buck. The State then called
       Dempsey to impeach Lucy and, in so doing, establish that defendant did tell Lucy a story
       similar to his inculpatory statement. This information was likely highly persuasive to the jury,
       particularly where, as the State later argued, defendant would have had no motive to provide
       his sister with a false account against his own interest. Dempsey falsely assured the jury that he
       contemporaneously recorded Lucy’s statement “very close” to “verbatim” and that the
       information contained in Lucy’s statement was similar to defendant’s inculpatory statement.
       The biggest question for the jury was whether defendant knew about the gun, and the jury was
       likely to resolve this question by assessing the reliability of defendant’s inculpatory statement.
       Dempsey’s testimony, which tended to bolster the reliability of defendant’s inculpatory
       statement, was thus highly relevant to the case. The defense could have used the field notes to
       prevent Dempsey from making inaccurate statements to bolster the reliability of the State’s key
       evidence. Therefore, the field notes had great potential to impact the outcome of the trial.
¶ 81       Additional errors stemming from and surrounding the discovery violation compounded the
       prejudice to defendant. For example, Dempsey should not have been allowed to impeach Lucy
       in the first place. Defendant raised this objection at trial. A party may not attack the credibility
       of its own witness by calling another witness, unless it shows that its original witness
       affirmatively damaged its case. Ill. R. Evid. 607 (eff. Jan. 1, 2011). Affirmative damage occurs
       only when a witness gives positive aid to an adversary’s case. People v. Cruz, 162 Ill. 2d 314,
       360 (1994). Affirmative damage does not occur where a party interrogates a witness about a
       fact that would be favorable to the examiner if true but receives a response that is negative in its
       effect on the examiner’s case. Id.
¶ 82       Here, the State questioned Lucy about a fact, defendant’s statements about the gun, that
       would have been helpful if true. However, Lucy denied defendant’s statements about the gun.
       Her answers were merely disappointing. She did not affirmatively damage the State’s case.
       Therefore, the State should not have been allowed to call Dempsey to impeach her.

           2
            Defendant’s knowledge of the gun would not necessarily have been critical to a common-design
       theory. See Fernandez, 2014 IL 115527, ¶ 21. However, as noted, the State did not present that theory
       to the jury, and it does not present it on appeal. Any attempt to present it on appeal would have been
       profoundly unfair, in any event. See People v. Crespo, 203 Ill. 2d 335, 344-45 (2001) (the State could
       not change its theory of the case on appeal, because doing so deprived the defendant of the opportunity
       to defend against that theory at trial and invaded the jury’s province to decide questions of fact).

                                                     - 21 -
¶ 83       Dempsey’s improper testimony then led to the improper use of Lucy’s alleged out-of-court
       statement as substantive evidence. A party may not impart substantive character to prior
       inconsistent statements under the guise of impeachment. Id. at 364. When a court allows
       improper impeachment, it risks the introduction of hearsay evidence. See, e.g., id. Hearsay, by
       definition, is offered to impart substantive information; it is offered for the truth of the matter
       asserted. Because Dempsey’s testimony was not offered properly for impeachment purposes, it
       was, effectively, hearsay offered for substantive purposes. Again, this was damaging because
       Lucy’s alleged out-of-court statement is corroborative of defendant’s inculpatory statement.
¶ 84       During closing argument, the State encouraged the jury to use Lucy’s alleged out-of-court
       statement as substantive evidence:
                    “Perhaps most telling is what this defendant said to his sister. He and [Perez] went
                to North Chicago and picked up a gun. [Defendant] told her he drove [Perez] and
                [Jasso] to some apartments off of Greenleaf to shoot someone. Lucy is not a police
                officer. She is not a gang banger. She is a sister. And the defendant told her exactly
                what he did.”
       These were the State’s near-final words to the jury, and defendant had no opportunity to
       respond to the improper argument.
¶ 85       We reject the State’s suggestion at oral argument that, because the court provided a general
       limiting instruction, the jury should have understood the proper use for Dempsey’s testimony.
       To begin, there was no proper use for Dempsey’s testimony. In any case, courts have long
       recognized that jurors find it difficult to consider prior inconsistent statements solely to
       determine credibility and might afford substantive value to even properly admitted
       impeachment testimony. Id. Providing a limiting instruction concerning the testimony’s
       narrow purpose might reduce the risk of a jury affording the testimony substantive value, but,
       in some cases, it could prove inadequate. Id. at 366. Improper impeachment and improper
       substantive use of that impeachment might combine in a manner that is unduly prejudicial to a
       defendant even where there was a limiting instruction. Id. Here, the court provided only a
       general limiting instruction, prior to deliberation. The jury did not receive a limiting instruction
       with specific reference to Dempsey’s testimony. We disagree that the court’s general limiting
       instruction cured the prejudice here. Moreover, we find the State’s position disingenuous,
       where it was the party to encourage substantive use of the already improper evidence.
¶ 86       In determining whether the discovery violation and its related errors affected the outcome
       of the trial, we must consider the rest of the evidence at trial. Beaman, 229 Ill. 2d at 78
       (evidence of an alternate suspect’s motive and opportunity was material where the State’s
       evidence of the defendant’s opportunity was strongly disputed); see also People v. Coleman,
       183 Ill. 2d 366, 396 (1998) (“We simply cannot speculate how the jury might have assessed the
       credibility of [the four] other witnesses’ testimony [all of whom had potential biases, either
       familial or due to their statuses as suspects or jailhouse informants] had the true nature of [a
       witness’s] lineup statements to police been before it.”).
¶ 87       Here, as we have discussed, a large portion of the State’s case turned upon the reliability of
       the latter portion of defendant’s inculpatory statement. The defense challenged the reliability
       of defendant’s inculpatory statement. It elicited evidence that defendant was particularly
       vulnerable to providing a false confession, in that defendant was 17 years old, had no
       significant criminal history, was interviewed in the middle of the night without getting any
       sleep, and was not able to talk to his parents. It elicited evidence that Jones and Russell had

                                                    - 22 -
       used intimidating tactics, in that they conducted at least some pre-Miranda questioning (while
       in a closed squad car, telling defendant that witnesses had placed him at the scene and that the
       officers “needed to know” what happened), interfered with Alfredo’s attempts to speak with
       defendant, and yelled and swore at defendant (and failed to use the available recording
       equipment that could have resolved the question of their demeanor). Finally, it elicited
       evidence that aspects of defendant’s confession were, indeed, false. Defendant confessed that
       he knew that Perez had a gun, because Perez showed Jasso and him the gun in defendant’s
       house prior to the shooting. However, Jasso could not have been at defendant’s house at that
       time, because Jasso was at work. Defendant’s final account, given after, according to him, the
       officers yelled at him and intimidated him, differed from his initial response, made before he
       was given Miranda warnings, that he did not “expect things to get so serious,” as well as his
       thrice-told account given in the squad car, in the first written statement, and at trial.
¶ 88       Of course, the jury was not required to subscribe to defendant’s reliability argument, and,
       we infer, it did not. Perhaps defendant’s failure to timely tell the police about Jasso caused the
       jury to form a negative credibility assessment. Perhaps it thought that defendant’s backing up
       the car circumstantially corroborated his inculpatory statement. Still, we must acknowledge
       that defendant’s reliability argument was substantial.
¶ 89       As such, the question for us is whether, but for the discovery violation and the related
       errors, there is a reasonable probability that the jury would have considered the reliability
       argument and other evidence in a different light so as to reach a different result. We think so.
       But for the discovery violation and the related errors, the State would not have been able to
       bolster the reliability of defendant’s inculpatory statement in the manner that it did. It is
       reasonably probable that, if the defense had been able to prevent Dempsey from testifying that
       Lucy’s statement, recorded “verbatim,” was similar to defendant’s inculpatory statement, the
       jury would have considered the entire case in a different light so as to reach a different verdict.
       This rationale is dispositive.
¶ 90       Separately, however, we note that another improper evidentiary exclusion adds to our lack
       of confidence that defendant received due process of law. See, e.g., Beaman, 229 Ill. 2d at 74
       (in making a materiality determination, courts must consider the cumulative effect of all the
       suppressed evidence, not just each item of evidence individually). The second evidentiary
       exclusion here was not by the State, but, rather, by the trial court. Still, we consider it as a
       component of defendant’s trial. A Brady analysis is, after all, a consideration of whether the
       defendant received the due process of law to which he is constitutionally entitled. Id. at 73.
¶ 91       As discussed supra ¶ 47, the trial court erred in limiting defendant’s testimony as to his
       alleged state of mind that no shooting would occur. Defendant could not testify to what Perez
       told him prior to the shooting. Because of this, it is reasonably probable that defendant was
       denied the opportunity to effectively counter evidence of Perez’s nonverbal cues that a
       shooting would occur, such as the donning of a bandanna. Defendant was also denied the
       opportunity to rebut the unlikely scenario that he simply drove Perez to the Greenleaf
       Apartments without discussion. See, e.g., People v. Weaver, 92 Ill. 2d 545, 556 (1982) (the
       defendant was prejudiced when a witness was not allowed to testify that the defendant
       discussed a certain topic with her, because, under the circumstances, evidence that the topic
       had been discussed would have made the defendant’s version of events more plausible). The
       jury might have been more likely to believe defendant if he had been able to explain the basis
       for his state of mind rather than simply recount his state of mind. This evidentiary error did not,

                                                   - 23 -
       by itself, provide a sufficient ground for reversal, and it is not necessary to our reversal now.
       Still, we include it in our analysis, because, together with the discovery violation and the
       related errors, it lessens our confidence in the integrity of the verdict.

¶ 92                                      D. Remaining Issues
¶ 93       Based on our resolution of the due-process claim, we need not address defendant’s
       ineffective-assistance claims. We do not, by what he have addressed or declined to address in
       this opinion, indicate whether, on remand, a motion to suppress statements will or will not be
       successful. Defendant has not challenged the sufficiency of the evidence. Therefore, there is no
       double-jeopardy impediment to a new trial. Beaman, 229 Ill. 2d at 82.

¶ 94                                     III. CONCLUSION
¶ 95       For the aforementioned reasons, we reverse the judgment of the trial court, and we remand
       the cause.

¶ 96      Reversed and remanded.




                                                  - 24 -